Citation Nr: 0120581	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  95-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial, compensable rating for residuals 
of a fracture of the right 4th finger.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from December 1964 to 
November 1966.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal of a December 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, KY.  In August 1995, the veteran 
testified before a Hearing Officer at the RO.  The veteran 
had requested a travel Board hearing before a Member of the 
Board, but withdrew that request in June 1997.  The Board 
further notes that the veteran, by his statement dated in 
June 1997, withdrew his appeal as to the issues of 
entitlement to service connection for peripheral vascular 
disease and carpal tunnel syndrome as secondary to Agent 
Orange exposure.  

When this case was before the Board in October 1997, the 
Board denied the veteran's claims for service connection for 
several disabilities, including diabetes mellitus, and 
remanded the claim for a compensable evaluation for residuals 
of a fracture of the right 4th finger to the RO for 
additional development.  

While the case was in remand status, additional service 
connection issues were addressed in a statement of the case 
dated in October 1998.  In the substantive appeal submitted 
in response to the statement of the case, the veteran 
requested that he be provided a travel Board hearing on these 
new service connection issues.  The requested hearing has not 
been provided yet.  Moreover, the RO is still in the process 
of attempting to obtain additional service records pertinent 
to these claims.  It returned the case to the Board in May 
2001 for further appellate action with respect to the 
remanded issue of entitlement to a compensable evaluation for 
residuals of a fracture of the right 4th finger.  The new 
service connection issues have not been certified for 
consideration by the Board.  Therefore, they will not be 
decided herein.  However, the RO is reminded that the veteran 
is seeking appellate review with respect to these issues and 
that he has requested that he be afforded a travel Board 
hearing on these issues.

The Board also notes that with respect to these new service 
connection issues the veteran has repeatedly requested the RO 
to provide him with a copy of his service medical records.  
The RO has apparently failed to do so.  Therefore, this 
matter is referred to the RO for appropriate action.

Finally, the Board notes that subsequent to the Board's 
November 1997 decision, Type II diabetes was added to the 
list of diseases subject to presumptive service connection on 
the basis of herbicide exposure.  In his May 2001 brief, the 
veteran's representative claimed, on the veteran's behalf, 
entitlement to presumptive service connection for diabetes 
mellitus.  Therefore, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2. The residuals of a fracture of the right 4th finger are 
manifested by a mallet deformity of the right ring finger, 
with limitation of motion of the distal interphalangeal 
joint; any ankylosis is favorable.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture of the right 4th finger are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5227, 5155 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for the benefit sought on appeal.  The RO has 
obtained private and VA records pertaining to treatment of 
the veteran's right hand and provided the veteran with a 
current VA examination.  There is no outstanding information 
or evidence which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA. 

I.  Factual Basis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

Service medical records show that in September 1965 the 
veteran sustained a transverse fracture of the distal portion 
of the middle phalanx of his right 4th finger.  

In the December 1994 rating decision on appeal, the RO 
evaluated the residuals of a fracture of the right 4th finger 
as noncompensably disabling after granting service connection 
for the disorder.  

The veteran was examined in April 1995 by T. J. Glenn, M.D.  
A report of the examination notes the veteran's report that 
he fractured his right ring (4th) finger in seven places 
while in service.  In particular, the veteran complained of 
pain and numbness in his hands and that he had begun to drop 
things and had trouble holding a pen to sign his name.  He 
reported that using his hands caused them to become numb and 
painful.  On clinical evaluation, there were subjective 
complaints with respect to the third metacarpophalangeal 
(MCP) joint with subjective numbness of the left distal (2-5) 
phalanges.  Dr. Glenn's clinical impression included 
paresthesia of the thumb, index, and middle fingers 
bilaterally; with possible carpal tunnel syndrome 
bilaterally, and negative Phalen's and Tinel's sign.  

In August 1995, the veteran testified before a Hearing 
Officer at the RO.  He reported that his right 4th finger 
stayed red and irritated all the time, and that while he 
could straighten it, it reverted back to a crooked position.  
Furthermore, the veteran testified that the right 4th finger 
hurt.  

Treatment records from the VA Medical Center (VAMC) in Marion 
reflect the veteran's complaints of generalized numbness and 
weakness in his hands.  In particular, a treatment note, 
dated in June 1996, reflects the veteran's complaints of 
bilateral hand weakness and parathesias for two years.  The 
right ring finger was reported to have intermittent numbness.  
A July 1996 treatment note discloses a diagnosis of right 
carpal tunnel syndrome.  An occupational therapy note, dated 
in August 1996, reflects the veteran's complaints of weakness 
and numbness in the 4th and 5th digits, bilaterally.  

In June 1998, the veteran underwent a VA medical examination.  
He reported having undergone a right carpal tunnel release in 
1997.  The veteran indicated that this procedure produced 
little relief of the numbness and dysesthesias in the right 
little (pinky) and ulnar half of the ring finger.  In 
addition, the veteran reported that he frequently dropped 
objects and had difficulty with sensibility.  The predominant 
area of discomfort was noted to be about the thumb, as well 
as the interphalangeal and metacarpophalangeal joints of both 
hands.  The veteran stated that these were exacerbated by 
exposure to cold weather.  The veteran further reported that 
he had problems with activities of daily living with respect 
to the use of his hands, and that during flare-ups, he 
suffered greater stiffness about both hands and increased 
difficulty with fine motor skills and grasping.  The examiner 
noted that there was no documentation that the service injury 
of the veteran's right 4th finger had been an open injury, 
and that he currently exhibited a mallet finger deformity.

On clinical evaluation of the veteran's hands, there was a 
noticeable mallet finger deformity of the right ring finger.  
The veteran was able to flex all digits to reach the distal 
palmar flexion crease.  The ranges of motion were 0-95 
degrees for the MCP joint, and 0-110 degrees for the proximal 
interphalangeal (PIP) joint.  The distal interphalangeal 
(DIP) joint showed an extensor lag of 40 degrees with flexion 
to 60 degrees.  The examiner reported there were no gross 
swelling of the right 4th finger, no increased girth, and no 
angulation, except for the mallet itself.  There was a 
positive Tinel's sign at both wrists overlying the medial 
nerve.  A radiographic study of the veteran's right hand 
revealed the mallet finger, without apparent fracture, and no 
evidence of any other osseous injury having occurred in the 
past to the 4th right finger.  There was some arthrosis of 
the "STT" articulation in the base of the right thumb.  

The examiner's diagnosis reflected that the veteran suffered 
from diabetic neuropathy with secondary atrophy of the 
intrinsic musculature which resulted in diminished 
sensibility and problems with fine motor skills, grasping, 
etc.  It was also reported that there was no deformity of the 
right 4th finger, other than the mallet finger.  Despite the 
mallet, the veteran was reported to have full flexion and 
extension of the MCP and PIP articulations, as well as intact 
"FTP" function.  The only anomaly was the presence of the 
extensor lag of 40 degrees at the DIP articulation.  While 
the mallet finger resulted in some loss of dexterity due to 
the inability to extend the DIP joint, there was intact 
finger flexion, the active and passive range of motion were 
identical, and the difficulties the veteran had experienced 
with his upper extremities may have been due in part to 
carpal tunnel syndrome and most significantly, due to the 
long standing diabetes mellitus with secondary peripheral 
neuropathy.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

The veteran's service-connected residuals of a fracture of 
the right 4th finger are currently assigned a noncompensable 
disability evaluation under Diagnostic Code 5227, which 
provides a noncompensable evaluation for ankylosis of the 4th 
finger.  A note following this Diagnostic Code indicates that 
extremely unfavorable ankylosis will be rated as amputation.  

Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the finger to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.  Ankylosis 
is considered to be extremely unfavorable when all of the 
joints of the finger are in extension or in extreme flexion, 
or when there are rotation and angulation of the bones.  38 
C.F.R. § 4.71a, Diagnostic Code 5227.  

A 10 percent evaluation is warranted for amputation of the 
fourth finger of the major or minor upper extremity if the 
point of amputation is at the proximal interphalangeal joint 
or proximal thereto, without metacarpal resection.  38 C.F.R. 
§ 4.71a, DC 5155.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Based upon a thorough review of the evidence of record, the 
Board concludes that a compensable rating is not warranted 
for the veteran's residuals of a fracture of the right 4th 
finger.  In reaching this conclusion, the Board notes that 
for the most part the functional impairment of the veteran's 
right hand has been attributed to carpal tunnel syndrome and 
diabetic neuropathy, conditions which are not for 
consideration in the evaluation of the residuals of a 
fracture of the right 4th finger.  The evidence does 
demonstrate that that the veteran has some limitation of 
motion of the distal interphalangeal joint of the 4th finger.  
However, he has no limitation of motion of any other joint of 
this finger, and he retains useful motion of this finger.  In 
fact he is able to reach to within 2 inches (5.1 cms.) of the 
median transverse fold of the palm with this finger.  
Furthermore, rotation and angulation of the bones are not 
shown.  Therefore, the ankylosis of this finger does not more 
nearly approximate extremely unfavorable ankylosis than 
unfavorable.  Accordingly, a compensable evaluation is not in 
order for this disability at any time from the effective date 
of service connection.  

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Board notes that the veteran has not 
required hospitalization for this disability and that the 
manifestations of this disability are those contemplated by 
the schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from this 
disability would be to a compensable degree.  Accordingly, 
referral of this case for extra-schedular consideration is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to an initial, compensable rating for residuals 
of a fracture of the right 4th finger is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



